ORDER
PER CURIAM.
Appellant, the United States of America (“United States”), appeals from the trial court’s judgment granting in part Respondents’ Pete C. D’Angelo, Heartland Bank, Glennon J. Baumann, Trustee, Richard M. Cooprider, Mercantile Bank, N.A. and Thomas D. Ahart, Trustee (collectively “the Homeowners”) Motion for Judgment on the Pleadings and ordering the United States to reallocate $32,000 of the $35,000 payment made on behalf of Kelly Homes, Inc. (“Kelly”) to Kelly’s two earlier liens relating to unpaid federal employment taxes for the periods ending June 30, 1997 and September 30,1997.1
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment is affirmed pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. The Homeowners' Motion to Dismiss Appellant’s Brief, which was taken with the case on January 21, 2003, is denied,